Citation Nr: 0816472	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	John Poindexter, Attorney At 
Law


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1960 to November 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.

The Board notes that in April 2008, the veteran notified the 
Board that his representation changed from The American 
Legion to an individual attorney.  Consistent with the 
provisions of 38 C.F.R. § 20.1304, the RO is hereby advised 
of this fact.  


FINDING OF FACT

Throughout the appeal period, the medical evidence does not 
show subluxation or instability in the left knee and reflects 
normal range of motion at 0 to 140 degrees; pain and fatigue 
are his primary complaints.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71, 4.71a Diagnostic Codes 5257, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004).

The foregoing notice requirements were satisfied by a March 
2004 letter.  The veteran was then informed of the very 
specific criteria used to evaluate joint disability, and of 
the type of evidence which could show he meets these 
criteria, in the November 2004 Statement of the Case.  The 
Board is satisfied that, in this case, entitlement to a 
higher disability rating could not be granted based solely 
upon a demonstration by the veteran of a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life, because the 
very specific criteria set forth in the relevant Diagnostic 
Code precludes the assignment of a higher disability rating 
on these bases alone.  See Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 2008).  Thus, the Board finds 
that VA's duty to notify has been met.

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's increased rating claim.  As such, no new rating or 
effective date will be assigned.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  In a 
March 2004 letter to the veteran, the RO requested additional 
evidence to support his claim.  The veteran did not respond 
to that letter, and neither he nor his representative has 
identified any pertinent evidence not already of record which 
would need to be obtained for a fair disposition of this 
appeal.  Furthermore, he has been accorded a pertinent VA 
examination.  The Board notes that in the notice of 
disagreement which was received by the RO in June 2004, the 
veteran asserted that the VA joints examination that he 
underwent in May 2004 was inadequate.  Physical and 
radiographic examination was performed, and all pertinent 
pathology was discussed.  The Board acknowledges that the 
examiner was not provided the veteran's claims folder for 
review.  However, the veteran's description of his service-
connected knee disability provided at the examination is 
consistent with the evidence of record.  Moreover, where as 
here, when an increase in the disability rating is at issue, 
the present level of disability is of primary importance.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, 
the Board finds that the May 2004 examination was adequate 
for VA purposes. 

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinsk, 1 Vet. App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the veteran filed a claim for entitlement to 
service connection for a left knee disability in July 1962.  
The RO granted service connection for "relaxation, medial 
collateral ligament, left knee" in an August 1962 rating 
decision and assigned a 10 percent disability rating, 
effective from November 1961.  Since that time, the veteran 
has submitted multiple claims for a disability rating in 
excess of 10 percent, including one which was denied by the 
Board in a June 1964 decision.  Most recently, the veteran 
filed a claim for an increased disability rating in February 
2004, claiming that his service-connected disability had 
worsened. 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.          
38 C.F.R. § 4.7.

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion 
is considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When a disability not specifically provided for in the rating 
schedule is presented, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

The veteran's left knee disability is currently rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
which provides criteria for evaluating "other impairment" 
of the knee manifested by recurrent subluxation or lateral 
instability.  The current 10 percent rating reflects slight 
subluxation or instability.  A 20 percent rating may be 
assigned for moderate subluxation or instability, while a 
30 percent rating may be assigned for severe subluxation or 
instability.

The report of a May 2004 VA joints examination is the only 
medical evidence of record for the appeal period.  The 
veteran complained of constant aching and marked fatigue in 
his left knee.  He denied any significant swelling, which was 
confirmed upon physical examination.  He could bear full 
weight on either lower extremity despite being close to 100 
pounds overweight.  The knee and patella were stable and he 
had negative drawer and McMurray sign.  Range of motion was 
normal at 0 to 140 degrees, actively, passively, 
repetitively, and against resistance.  No pain on motion was 
noted.  Mild crepitance was indicated in the left knee, and 
X-ray showed mild degenerative joint disease of the left 
knee. 

As the evidence of record does not reflect actual subluxation 
or instability in the left knee, a disability rating in 
excess of 10 percent is not warranted under the provisions of 
Diagnostic Code 5257.  Moreover, the veteran has demonstrated 
extension and flexion of 0 and 140 degrees, respectively, 
which reflects normal "anatomical" extension and flexion 
according to the guidelines set forth in 38 C.F.R. § 4.71, 
Plate II.  Thus a disability rating greater than 10 percent 
is not warranted under the provisions of Diagnostic Codes 
5261 (which provides a 10 percent disability rating when 
extension is limited to 10 degrees) or 5260 (which provides a 
10 percent disability rating when flexion is limited to 45 
degrees).  

The currently-assigned 10 percent disability rating accounts 
for the provisions of 38 C.F.R. § 4.59, as 10 percent is the 
minimum compensable disability rating provided for knee 
impairment.  As noted, while no pain on motion was indicated 
at the May 2004 VA examination, the veteran has described 
constant aching and marked fatigue, and the record reflects 
periarticular pathology.  Thus, his knee impairment warrants 
at least a minimal compensable rating for the joint under 
38 C.F.R. § 4.59.

Upon consideration of the medical evidence of record 
reflecting the condition of the veteran's left knee 
throughout the appeal period, the currently-assigned 
10 percent disability rating is the highest rating available 
to compensate the veteran for his left knee pain.  While the 
Board acknowledges the difficulty of living with the 
impairment resulting from such a disability, we are 
constrained by the regulations governing the award of VA 
compensation and are bound by these guidelines.  The 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating and the appeal is denied.







ORDER

Entitlement to an increased disability rating for a left knee 
disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


